Citation Nr: 0711654	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  07-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a pulmonary disorder to 
include asbestosis and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1947 to August 
1948 and from November 1950 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is contended on behalf of and by the veteran that his 
current pulmonary disorders were caused by exposure to 
asbestos while being transported by ship to Korea.  
Specifically, it is alleged that during this time, the 
veteran and his unit were in lower decks for 23 hours a day 
while the crew were working on piping covered with asbestos.

The veteran's service personnel records show he served in 
Japan, presumably having been transported to that location by 
ship.  Moreover, his occupational specialty during his second 
period of military service was ordance supply specialist, yet 
another way he could have been exposed to asbestos.  In 
addition, the post-service record confirms diagnoses of 
asbestosis and chronic obstructive pulmonary disease since at 
least 2004.  The RO has not obtained the veteran's post-
service employment history to determine if there may have 
been exposure to asbestos after service and there is no 
medical opinion that addresses the question of whether the 
veteran has a current lung disease that is linked to in-
service exposure ton asbestos.

Therefore, in order to help the veteran establish his claim, 
the Board finds that a remand for further evidentiary 
development is required.  See VA Adjudication Procedure 
Manual (M21-1), Part VI, par. 7.21 (October 3, 1997); M21-1, 
Part III, par. 5.13(b) (April 30, 1999).  

As to what additional development is required, the Board 
notes that the record is almost completely devoid of medical 
records, including records kept by any of the veteran's post-
service employers, showing treatment for pulmonary problems 
during the first fifty years after his 1951 separation from 
his second period of military service.  Such records could be 
critical to his claim.  38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, a review of the record on appeal shows that 
the veteran notified VA that he received treatment at the 
Long Beach VA Medical Center from 1984 to 1985, at the 
Albuquerque and Raton VA Medical Centers since 2004, and at 
the Los Vegas VA Medical Center.  VA has obtained his 
treatment records from the Albuquerque and Los Vegas VA 
Medical Centers.  In addition, the RO was notified by the 
Long Beach VA Medical Center that they had no records of the 
veteran.  However, a request has not been made for his 
records from the Raton VA Medical Center.  Therefore, on 
remand, a request should be made for these records as well as 
any contemporaneous records from the other VA Medical Centers 
that may be available.  Id.  

After undertaking the above development, VA should afford the 
veteran a pulmonary examination to obtain an opinion as to 
whether it is at least as likely as not that any of his 
current pulmonary disorders either began during service or as 
the result of some incident of active duty (i.e., exposure to 
asbestos), taking into account his alleged in-service 
asbestos exposure as well as his post-service work history in 
light of the latency and exposure information found at M21-1, 
Part III, par. 5.13(a) (April 30, 1999) and the list of 
asbestos related diseases/abnormalities found at M21-1, Part 
VI, par. 7.21(a)(1) & (2).  Given the fact that claims based 
on a theory of asbestos exposure requires that an examiner 
take into account the claimants post-service work history, on 
remand, a work history statement should be obtained from the 
veteran.  See M21-1, Part III, par. 5.13(a).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC should contact the veteran 
and invite him to file any relevant 
records and/or identify the location of 
any relevant records, including 
employment records, from his first fifty 
years following his 1951 separation from 
his second period of military service.  
Efforts to thereafter obtain any 
identified records should be ended only 
if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  As to any Federal records, if 
they cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claim's file.

2.  The RO/AMC should obtain and 
associate with the record all of the 
veteran's outstanding treatment records 
from the Raton, Albuquerque, and Los 
Vegas VA Medical Centers.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claim's file.

3.  The RO/AMC should contact the veteran 
and ask him to provide a statement as to 
his post-service employment history which 
includes the approximate dates of his 
employments and the nature of his duties 
at each of his places of employment.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO/AMC should schedule the 
veteran for a VA pulmonary examination.  
The claim's file should be forwarded to 
the examiner.  Based on a review of the 
claim's folder and examination of the 
veteran as well as the detailed military 
and employment history taken at the 
examination, the examiner should answer 
the following questions.

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
veteran's current pulmonary 
disorders began during service or 
are causally linked to any incident 
of service, to include his in-
service asbestos exposure in light 
of the latency and exposure 
information for asbestos found in 
the M21-1?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  

5.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
statement of the case, the RO/AMC must 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

